The plaintiff in error was, by the indictment duly returned by the grand jury in the district court of Muskogee county, charged with keeping a place in the city of Muskogee with the intent and purpose of selling intoxicating liquors. Upon his trial the jury returned a verdict finding him guilty and assessing his punishment at 30 days' confinement in the county jail and a fine of $150. To reverse the judgment entered on the verdict he appeals.
In the case of Proctor v. State, 15 Okla. Cr. 338,175 P. 771, the statute upon which this prosecution was based was held unconstitutional and void. For the reasons stated in that opinion, the judgment appealed from is reversed.